FILED
                             NOT FOR PUBLICATION                             OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARL N. MARSCHALL,                               No. 08-55247

               Plaintiff - Appellant,            D.C. No. 8:07-cv-00726-JVS-AN

  v.
                                                 MEMORANDUM *
RECOVERY SOLUTION SPECIALISTS,
INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Carl N. Marschall appeals pro se from the district court’s judgment

dismissing his action brought under the federal Fair Debt Collection Practices Act

(“FDCPA”) and the California Fair Debt Collection Practices Act (“Rosenthal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Act”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Fed. R. Civ. P. 12(b)(1) or 12(b)(6), Arrington v. Wong, 237 F.3d

1066, 1069 (9th Cir. 2001), and may affirm on any ground supported by the record,

United States v. Washington, 573 F.3d 701, 706 (9th Cir. 2009). We affirm.

      The district court properly dismissed Marschall’s individual claims against

Recovery Solution Specialists, Inc. (“RSS”) for lack of subject matter jurisdiction

because RSS’s offer of judgment was for more than Marschall was legally entitled

to recover. See 15 U.S.C. § 1692k(a); Cal. Civ. Code §§ 1788.17 and 1788.30(b);

Chang v. United States, 327 F.3d 911, 919 (9th Cir. 2003) (case is moot where

there remains “no effective relief . . . for the court to provide”). Dismissal of the

class claims against RSS was proper because Marschall had a reasonable

opportunity to file a motion for class certification but failed to do so. See C.D. Cal.

R. 23-3; Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam) (“Only in

rare cases will we question the exercise of discretion in connection with the

application of local rules.”) (citation and internal quotation marks omitted).

      The district court properly dismissed Marschall’s federal claims against

Cedars-Sinai Medical Center (“CSMC”) because he added CSMC as a defendant

after the statute of limitations had run, and this addition did not relate back to the

original complaint. See 15 U.S.C. § 1692k(d); Lindley v. General Electric Co., 780


                                            2                                     08-56122
F.2d 797, 799 (9th Cir. 1986) (failure to notify the newly-named defendant of the

institution of the action within the time limits of Fed. R. Civ. P. 15(c) bars the

amendment).

      Finally, dismissal of the state claims against CSMC for lack of subject

matter jurisdiction was proper once the federal claims were properly dismissed.

See 28 U.S.C. § 1367(c)(3); Schultz v. Sundberg, 759 F.2d 714, 718 (9th Cir. 1985)

(“Generally, dismissal of federal claims before trial dictates that the pendent state

claims should also be dismissed”). We construe the dismissal of the state claims as

being without prejudice. See Gini v. Las Vegas Metro. Police Dep’t, 40 F.3d 1041,

1046 (9th Cir. 1994) (“When . . . the court dismisses the federal claim leaving only

state claims for resolution, the court should decline jurisdiction over the state

claims and dismiss them without prejudice.”) (citation and internal quotation marks

omitted).

      Marschall’s remaining contentions are unpersuasive.

      Ronald N. Sarian’s and Astor & Phillips’s motion to be relieved as RSS’s

counsel is granted.

      AFFIRMED.




                                           3                                        08-56122